DETAILED ACTION
Status of Claims 
Claims 1-20 have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Abstract 							-Receipt Date 04/27/2021
Application Data Sheet 						-Receipt Date 04/27/2021
Claims 								-Receipt Date 04/27/2021
Drawings-only black and white line drawings			-Receipt Date 04/27/2021
Information Disclosure Statement (IDS) 				-Receipt Date 04/27/2021
Specification							-Receipt Date 04/27/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/227,238, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-20 of this application. There is no support in the prior-filed application for claim 1 which recites: 
a local capture queue coupled to the functional unit that includes a set of registers, wherein each register of the set of registers is coupled to a respective stage of the set of pipeline stages to store a respective intermediate result of the instruction; and 
a scoreboard coupled to the functional unit and the local capture queue and configured to: 
based on receiving the instruction, set a lifetime tracking value based on an expected duration of execution of the instruction; and 
adjust the lifetime tracking value during the execution of the instruction by the set of pipeline stages.
	For example, the prior-field application does not mention the terms “lifetime tracking value”, “capture queue”, or “adjust”. The term “scoreboard”  is only mentioned once at [00101] but no description of the scoreboard is ever given. 
	Since claim 12 recites similar limitations, for similar reasons there is also no support in the prior-filed application for claim 12. Further, there is no support for the dependent claims as they depend on claims which are not supported. 
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1100 in Fig. 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
[0001] of the Specification should include patent numbers for applications that have issued since the filing date of the Specification.
[0074] lines 6-7 “a lifetime tracking value which local capture queue” is not grammatically correct, “and” should be inserted after “lifetime tracking value”
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 line 10- “on” should be deleted
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 and 15 of U.S. Patent No. 10,990,398 in view of US 2006/0294344 (hereinafter, Hsu) and Examiner’s Official Notice.
	The limitations of claims 1-2 of the instant application are taught by claim 10 of US 10,990,398 except wherein each register of the set of registers is coupled to a respective stage of the set of pipeline stages to store a respective intermediate result of the instruction; and a scoreboard coupled to the functional unit and the local capture queue and configured to: set and adjust a lifetime tracking value. However, Hsu teaches working and shadow registers coupled to each stage of a pipe/functional unit to store intermediate results of an instruction executing in the pipe, see [0026] and [0028]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the memory of claim 10 of US 10,990,398 to be working and shadow registers coupled to each stage of the pipeline as taught by Hsu such that the working and shadow registers form a local capture queue. One of ordinary skill in the art would have been motivated to make this modification to support fast context switching in the pipeline in one cycle. Further, Examiner takes Official Notice of a scoreboard coupled to a functional unit. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US 10,990,398 to use a scoreboard to set and adjust the lifetime tracking value. One of ordinary skill in the art would have been motivated to make this modification because scoreboarding is a known technique on the known device of a computer processor for issuing instructions out-of-order and would yield the predictable result of speeding up execution by allowing instructions to execute as early as possible. 
The limitations of claim 6 are further taught by claim 11 of US 10,990,398.
The limitations of claim 7 are further taught by claim 12 of US 10,990,398.
The limitations of claim 8 are further taught by claim 10 of US 10,990,398.
The limitations of claim 9 are further taught by claim 13 of US 10,990,398.
The limitations of claim 10 are further taught by claim 15 of US 10,990,398 since the third instruction executes in a protected mode and outputs its result after the fourth instruction has begun, the third instruction executes without being preempted by the fourth instruction based on the third instruction being in the protected mode. 

Claims 12-13 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 and 15 of U.S. Patent No. 10,990,398 in view of US 2006/0294344 (hereinafter, Hsu).
The limitations of claim 12-13 are taught by claim 10 of US 10,990,398 except a local capture queue. However, Hsu teaches working and shadow registers coupled to each stage of a pipe/functional unit to store intermediate results of an instruction executing in the pipe, see [0026] and [0028]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the memory of claim 10 of US 10,990,398 to be working and shadow registers coupled to each stage of the pipeline as taught by Hsu such that the working and shadow registers form a local capture queue. One of ordinary skill in the art would have been motivated to make this modification to support fast context switching in the pipeline in one cycle.
The limitations of claim 16 are further taught by claim 11 of US 10,990,398.
The limitations of claim 17 are further taught by claim 12 of US 10,990,398.
The limitations of claim 18 are further taught by claim 10 of US 10,990,398.
The limitations of claim 19 are further taught by claim 13 of US 10,990,398.
The limitations of claim 20 are further taught by claim 15 of US 10,990,398 since the third instruction executes in a protected mode and outputs its result after the fourth instruction has begun, the third instruction executes without being preempted by the fourth instruction based on the third instruction being in the protected mode. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0083742 (hereinafter, Abernathy) in view of US 2006/0294344 (hereinafter, Hsu).
	Regarding claim 1, Abernathy teaches:
1. A circuit device comprising: 
a functional unit that includes a set of pipeline stages configured to collectively execute an instruction (Fig. 1 150 is a functional unit that includes 10 pipeline stages that collectively executes instructions sent to 150): 
a scoreboard (Fig. 1 130 and the counter alteration circuitry, see claim 9 lines 13-15, are a scoreboard since 130 resolves dependencies for the instructions before issuing instructions simultaneously to parallel execution units and sets age bits for each instruction, which indicates out-of-order execution, see [0034] and Fig. 1 parallel units 140-186) coupled to a functional unit (Fig. 1 150 is coupled to 130) configured to: 
based on receiving the instruction, set a lifetime tracking value based on an expected duration of execution of the instruction ([0029]: issue logic 130 assigns a counter value, i.e. lifetime tracking value, to each instruction it receives based on the pipeline length, i.e. the expected duration of execution of the instruction, see also [0031] and Fig. 2 229); and 
adjust the lifetime tracking value during the execution of the instruction by the set of pipeline stages ([0032] and claim 9 lines 13-15: the counter values are altered/adjusted during the execution of the instruction by the pipeline stages of the execution unit).
	Abernathy does not teach:
a local capture queue coupled to the functional unit that includes a set of registers, wherein each register of the set of registers is coupled to a respective stage of the set of pipeline stages to store a respective intermediate result of the instruction; 
However, Hsu teaches:
a local capture queue coupled to a functional unit that includes a set of registers, wherein each register of the set of registers is coupled to a respective stage of a set of pipeline stages ([0026]: the working and shadow registers are a set of registers that form a local capture queue, where each register is coupled to a respective stage of a pipe/functional unit) to store a respective intermediate result of the instruction ([0028]: intermediate results of an instruction executing in the pipe are stored in the working registers during execution and are swapped into the shadow registers when switching contexts); 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pipeline of the fixed-point unit 150 of Abernathy to include working registers and shadow registers coupled to each stage of the pipeline as taught by Hsu. In this combination, the issue logic 130 and the counter alteration circuitry of Abernathy would be coupled to the working registers and shadow registers via the fixed-point unit 150. One of ordinary skill in the art would have been motivated to make this modification to support context switching in the pipeline in one clock cycle (Hsu [0028]) so that the threads of Abernathy (see [0026]) may quickly switch between contexts. 

	Regarding claim 11, Abernathy in view of Hsu teaches:
11. The circuit device of claim 1, wherein the scoreboard is configured to: 
set the lifetime tracking value to be an expected number of cycles for the execution of the instruction (Abernathy [0029]: the counter is initialized to a value corresponding to the length of the pipeline which is also an expected number of cycles for execution of the instruction); and 
adjust the lifetime tracking value by decrementing the lifetime tracking value during each clock cycle that the execution of the instruction by the set of pipeline stages proceeds without a stall (Abernathy [0029] and [0032]: the counter decrements each cycle as the instruction progresses through the pipeline with and without stall).

	Regarding claim 12, Abernathy teaches: 
		12. A method comprising: 
receiving an instruction for execution using a set of pipeline stages ([0027]: instructions are received by issue logic 130 and may be routed to fixed-point unit 150 for execution using the 10 pipeline stages of 150, see also Fig. 1 150); 
based on the receiving of the instruction, setting a lifetime tracking value based on an expected duration of execution of the instruction ([0029]: issue logic 130 assigns a counter value, i.e. lifetime tracking value, to each instruction it receives based on the pipeline length, i.e. the expected duration of execution of the instruction, see also [0031] and Fig. 2 229); 
executing the instruction using the set of pipeline stages ([0027]: the fixed-point unit 150 will execute instructions routed to it using its 10 stage pipeline); 
during the executing of the instruction, adjusting the lifetime tracking value ([0032] and claim 9 lines 13-15: the counter values are altered/adjusted during the execution of the instruction by the pipeline stages of the execution unit).
	Abernathy does not teach:
during the executing of the instruction, storing a set of intermediate results of the instruction in a local capture queue; 
	However, Hsu teaches: 
during executing of an instruction, storing a set of intermediate results of the instruction in a local capture queue ([0028]: intermediate results of an instruction executing in the pipe are stored in the working registers during execution and are swapped into the shadow registers when switching contexts);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pipeline of the fixed-point unit 150 of Abernathy to include working registers and shadow registers coupled to each stage of the pipeline as taught by Hsu. In this combination, the issue logic 130 and the counter alteration circuitry of Abernathy would be coupled to the working registers and shadow registers via the fixed-point unit 150. One of ordinary skill in the art would have been motivated to make this modification to support context switching in the pipeline in one clock cycle (Hsu [0028]) so that the threads of Abernathy (see [0026]) may quickly switch between contexts.

Prior Art Considerations
Examiner notes that while no prior art rejection has been given for claims 2-10 and 13-20 for the reasons below, claims 1-2, 6-10, 12-13, and 16-20 are rejected on the ground of non-statutory double patenting and are thus not allowable at the current stage. 
The known prior art of record, taken alone or in combination, was not found to teach, in combination with other limitations in the claims, based on a second instruction completing, using a lifetime tracking value to restore a first intermediate result to a set of pipeline stages, where the second instruction preempts the first instruction by causing a first register of a local capture queue to store the first intermediate result of the first instruction, as described in claims 2 and 13. 
The closest prior art of record was found to be:
US 2007/0083742 (Abernathy) which teaches a counter/lifetime tracking value, see [0029]. However, Abernathy does not teach preempting a first instruction in response to a second instruction by causing a first register of a local capture queue to store a first intermediate result of the first instruction and using the counter/lifetime tracking value to restore the first intermediate result to the pipeline based on the second instruction having completed.
US 2006/0294344 (Hsu) which teaches switching from a first context in response to a second context by causing shadow registers to store intermediate results of the first context, see [0028], and then switching back to the first context on a second context switch event, see [0029]. However, Hsu does not teach using a counter or a lifetime tracking value to restore the intermediate results of the first context to the pipeline stages based on the second instruction having completed as required by claims 2 and 13. 
Further, it would not have been obvious to one of ordinary skill in the art to combine Abernathy and Hsu in a way that would teach using a lifetime tracking value to restore intermediate results to the pipeline stages based on the second instruction having completed. 

	Allowable Subject Matter
Claims 3-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 3 includes allowable subject matter since claim 3 depends from claim 2, claim 2 is only rejected under double patenting, claim 2 does not have a prior art rejection for the reasons above (see “Prior Art Considerations”), and claim 3 is not rejected under double patenting. Claims 4-5 include allowable subject matter since they depend on claim 3.  Claims 14-15 contain allowable subject matter for similar reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183


/David J. Huisman/Primary Examiner, Art Unit 2183